Ap 2458 (Rev. 02108/2019) Judgment in a Criminal Petty Case (Modified)                                                                                         Page 1 of1   ll
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                      Alfonso Bautista-Vergel                                Case Number: 2: 19-mj-8848

                                                                             Federal Defenders
                                                                             Defendant's Attmr~ey-          - .......... . -·-·   ,....   ~~·   -· .....


REGISTRATION NO. 7783 5051
                                                                                                            F'ilED
THE DEFENDANT:                                                                                                   MAR 2 5 2019
 IZI pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count( s)                                                              ~
                                                                                                     r:_r•<K
                                                                                                     -,-~   ,.
                                                                                                                  U:::i l.)l::,iHICl CO'/J
                                                                                                                 __lllc;.Iil~L'   1 ()C             (~     \   v:~;\
      after a plea of not guilty.                                             ''
                                                                              1-·                      \.l~~-
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.
                   ------------------
                                                                IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               D TIME SERVED                             ~        /tj(l
                                                                         /'--~---~~------
                                                                                                                           days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, March 25,2019


               _41__.~~/~~-/-~_-··_
                                                                          Date of Imposition of Sentence

Received
               DUSM
                                                                                                                   . LEWIS
                                                                                                                  ISTRATE JUDGE


 Clerk's Office Copy                                                                                                                            2: 19-mj-8848
